Citation Nr: 1741152	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-24 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbosacral strain, claimed as back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 2001 to October 2001 and from January 2005 to December 2005 with additional service in the Marine Reserves. The Veteran was awarded the National Defense Service Medal, Global War on Terrorism Expeditionary Medal (Djibouti), and the Global War on Terrorism Service Medal during his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the St. Petersburg, Florida, Regional Office (RO).

The Veteran testified via video-conference before the undersigned VLJ in November 2016. A transcript of the hearing has been associated with the claims file.

The appeal for the issue of lumbosacral strain is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Veteran's claim regarding entitlement service connection for lumbosacral strain must be REMANDED for further development.

Lumbosacral strain, claimed as back pain

In the November 2016 hearing before the undersigned VLJ, the Veteran testified that he first noticed problems with his back while in boot camp in 2001. He described it as "terrible back pain" which he reported to his drill instructor. He contends that he did not seek treatment for the condition because his drill instructor informed him that he would likely be sent for pre-conditioning and would be dropped from his current platoon. The Veteran testified that he dealt with the pain and completed boot camp. In 2005, the Veteran was deployed in support of Operation Enduring Freedom. He contends that his back started to bother him again after long patrols in which he marched on difficult terrain while carrying his heavy equipment. When the Veteran returned from deployment, he was administered a post-deployment questionnaire where he reported back pain. See August 2006 Post-Deployment Health Reassessment (PDHRA).

The Veteran testified that he first sought treatment for his back in 2010. VA treatment records confirm that, in April 2010, he presented with low back pain which radiated to his left foot. The treatment notes reveal, however, that the pain had a "sudden onset" and occurred after the Veteran lifted a "100 pound shaft with assistance." In November 2011, the Veteran was afforded an MRI which revealed "disc herniation at L5-S1, touching the right S1 nerve root." The Veteran reports that he continues to have low back pain and treatment records indicate that he receives treatment for the condition.

The record includes a positive nexus opinion by the Veteran's chiropractor, Dr. GSH. He endorsed that based on a comprehensive consultation, including physical examination and medical history, it is more likely than not that the Veteran's back problems began or stems from his military career. See September 2015 Advance Health Services Treatment Note.

Additionally, the Veteran has provided buddy/lay statement by fellow service-members who served with him during his deployment supporting Operation Enduring Freedom. The service-members from the Veteran's platoon indicate that they often noticed him stretching and taking medications to deal with his lower back pain.

The Board finds that while the statements by the Veteran and his fellow platoon-members are believable; they lack the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

While the Veteran's chiropractor offered a positive nexus opinion linking the Veteran's back pain to his service, The Board finds that the opinion is not adequate. For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts. Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008). The examiner must also explain the basis for an etiology opinion without resorting to speculation. See Stefl v. Nicholson, VetApp. 120, 125 (2007). Here, the chiropractor stated that he conducted a "comprehensive examination" but did not discuss the methods involved in forming his conclusion nor did the opinion address the Veteran's April 2010 treatment record following his back injury sustained during employment.

The Board notes that the Veteran has not been afforded a VA examination to assess his low back condition. VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a medical examination and etiology opinion of the Veteran's thoracolumbar spine is needed to adequately assess the Veteran's symptoms of pain associated with his back and his legs, which he reports have been present since service. Therefore, a remand for a medical examination is needed so the Board may have the necessary medical evidence to adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his thoracolumbar spine. The examiner should be familiar with the orthopedic and neurological principles involved with low back pain. The claims folder should be forwarded to the examiner for review. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. While the Veteran's entire record should be reviewed, the Board directs the examiner to the following records:

a. September 2015 etiology opinion by chiropractor Dr. GSH linking the Veteran's back condition to service.

b. Buddy/Lay statements by the Veteran's fellow service-members discussing their observations of the Veteran's manifestation and management of his low back condition.

c. MRI results with impressions relating to the Veteran's lumbosacral region.

d. April 2010 VA treatment note related to a back injury that the Veteran sustained at work.

The examiner should provide a report that describes the nature and etiology of the Veteran's back condition. The examiner should opine whether it is at least as likely as not (i.e. a 50% probability or better) that the Veteran's current back condition is etiologically related to service. Additionally, the examiner should address if the Veteran's back condition is due to an intervening cause, such as the back injury sustained at work.

If such an opinion is not possible without resorting to speculation, the examiner should explain why.

2. Then, readjudicate the Veteran's claim of entitlement to service connection for his lumbar spine disability.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and provide a reasonable opportunity to respond. The appeal should then be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




